United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1630
Issued: February 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 6, 2011 appellant, through his representative, filed a timely appeal from the
February 16, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied reconsideration. As the last merit decision dated July 21, 2004, was
issued more than one year prior to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s November 17, 2010
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
In the prior appeal,3 the Board noted that on November 27, 1998 appellant, a 45-year-old
letter carrier, sustained a thoracic back strain in the performance of duty while carrying a heavy
box. OWCP later accepted the claim for a herniated disc at C5-6. Appellant received a schedule
award for an 11 percent left upper extremity impairment. On December 30, 2003 he underwent
an anterior cervical discectomy and fusion.
On July 21, 2004 OWCP terminated appellant’s entitlement to wage-loss compensation
and schedule award benefits on the grounds that he refused an offer of suitable work. It weighed
the reports of Dr. Thomas J. Arkins, who was appellant’s neurosurgeon, and Dr. Robert Berland,
the second-opinion neurologist. OWCP determined that the weight of the medical evidence
rested with Dr. Berland, as his report was thorough, unequivocal and based on all the relevant
evidence. It also appeared to be in agreement with Dr. Arkins, who remained silent on when
appellant could begin working eight hours a day with restrictions.
Appellant requested reconsideration. The Board found that the request was untimely and
failed to demonstrate clear evidence of error in OWCP’s July 21, 2004 decision. The facts of
this case as set forth in the Board’s prior decision are hereby incorporated by reference.
On November 17, 2010 appellant again requested reconsideration. He argued that
OWCP failed to accept as compensable all injuries and conditions sustained as a result of the
November 27, 1998 employment injury.
Appellant argued that the medical evidence
unequivocally demonstrated that he was disabled as a result of injuries and conditions causally
related to the incident and not capable of performing the duties of the offered position. He
argued OWCP did not meet its burden to terminate compensation because a conflict in medical
opinion remained unresolved. Appellant argued that the second-opinion physician upon whom
OWCP relied had an inaccurate history, as he based his opinion only on the injuries and
conditions OWCP had accepted and not the more significant injuries diagnosed by the treating
physician. He submitted a September 1, 2010 medical opinion from Dr. Arkins to support that
he was not capable of performing the full duties of the offered position at the time OWCP
terminated his benefits on July 21, 2004.
In a decision dated February 16, 2011, OWCP denied appellant’s November 17, 2010
reconsideration request. It found that the request was untimely and failed to present clear
evidence of error.
On appeal, appellant argues that his reconsideration request unequivocally established
clear evidence of error warranting a merit review of his claim.

3

Docket No. 08-696 (issued July 11, 2008).

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of OWCP’s decision for
which review is sought. OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
application must establish, on its face, that such decision was erroneous.5
The term “clear evidence of error” is intended to represent a difficult standard.6 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.7
ANALYSIS
Appellant’s November 17, 2010 reconsideration request comes six years after OWCP’s
July 21, 2004 merit decision to terminate his wage-loss and schedule award benefits for refusing
an offer of suitable work. The request is therefore untimely. The question is whether this
request shows, on its face, that the July 21, 2004 decision was erroneous.
Appellant’s request relies on argument and a medical report. He contends that OWCP
failed to accept as compensable all injuries and conditions sustained as a result of the
November 27, 1998 employment injury. Whether other medical conditions resulted from the
employment injury is a medical issue, one that requires a physician’s judgment and rationalized
opinion. Whether that medical opinion is sufficiently probative to establish the critical element
of causal relationship is a question that, in turn, requires an exercise of judgment on the part of
OWCP. Appellant’s November 17, 2010 reconsideration request alleges, but does not prove,
that OWCP erroneously failed to accept as compensable other medical conditions.
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

7

Id. at Chapter 2.1602.3.d(1).

3

To the extent that appellant’s request depends on an expansion of his claim to include
heretofore unaccepted medical conditions, he has not shown clear evidence of error in OWCP’s
July 21, 2004 decision. His request does not establish that Dr. Berland, the second opinion
physician, had an inaccurate history in this regard.
Appellant argued that a conflict remained unresolved. As the July 21, 2004 decision
makes clear, however, OWCP determined that there was no conflict. It weighed the reports of
Dr. Arkins and Dr. Berland and gave the weight of the medical evidence to the latter. That
appellant would have judged the matter differently is no proof that OWCP’s decision was
erroneous.
Dr. Arkins’ current opinion that appellant was incapable of performing the full duties of
his job at the time OWCP terminated his benefits could, at best, create a conflict with the 2004
opinion given by Dr. Berland. Such a conflict, however, would not establish clear evidence of
error. As OWCP procedures explain:
“The term ‘clear evidence of error’ is intended to represent a difficult standard.
The claimant must present evidence which on its face shows that OWCP made a
mistake. For example, a claimant provides proof that a schedule award was
miscalculated, such as a marriage certificate showing that the claimant had a
dependent but the award was not paid at the augmented rate. Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial
was issued would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.”
The Board finds that appellant’s November 17, 2010 reconsideration request fails to
demonstrate clear evidence of error on the part of OWCP in its July 21, 2004 decision. The
Board will therefore affirm OWCP’s February 16, 2011 decision denying that request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s November 17, 2010
reconsideration request.

4

ORDER
IT IS HEREBY ORDERED THAT the February 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

